DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 12/6/2021 has been entered. Claims 17-20 and 27 were amended, claims 1-15 and 21-26 were canceled, and claims 28-31 were new. Thus, claims 16-20 and 27-31 are pending in the application.
Drawings
The drawings are objected to because Fig. 1 should include a bracket to encompass the separated parts of the exploded view (see MPEP 608.02(V)(h)(1)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claims 16-20 and 28 are objected to because of the following informalities:
Claim 16 recites “Apparatus” in line 1, and is suggested to read --The apparatus-- in order to have proper antecedent basis. 
Claim 17 recites “precessing” in line 16, and is suggested to read --processing-- in order to current a spelling error.
Claims 18-20 and 28 recite “Respiratory therapy apparatus” in line 1, and is suggested to read --The respiratory therapy apparatus-- in order to have proper antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 16-21, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pelerossi et al. (US 2006/0090753 A1) in view of Sather et al. (US 2011/0290256 A1), Gonnen et al. (US 2013/0190641 A1), Baumert et al. (US 2007/0089740 A1), Chang et al. (US 2013/0023738 A1), and Ralfs (US 2009/0326389 A1).
Regarding claim 17, Pelerossi discloses respiratory therapy apparatus, comprising: a vibratory positive expiratory pressure (PEP) therapy device (oscillatory positive expiratory pressure device 1000) (Fig. 1; abstract) including a valve that is opened and closed by breathing of a patient through the device such as to produce an oscillating resistance to breathing through the device (closure member 447 on rocker arm 445 which is periodically inserted into outlet 487 to create the oscillatory PEP) (Figs. 1-3; para. [0030]), the valve including a valve element (closure member 447) (Figs. 1-3) on a rocker arm (rocker arm 445) (Figs. 1-3) that opens and closes an opening during exhalation through the apparatus (outlet 487 periodically covered during exhalation) (Figs. 1-3; para. [0030]), the opening and closing of the opening by the valve element on the rocker arm causes the rocker arm to effect an oscillating movement the produces at least sound (the oscillatory PEP device functions by generating positive expiratory pressure waves through the air to administer to the exhaling patient; according to The Free Dictionary, sound is defined as “transmitted vibrations of any frequency”, thus, as the positive expiratory pressure waves generated by the rocker arm oscillation propagate through the air with a frequency and magnitude, they are sound waves) (para. [0022]).
Pelerossi does not disclose the sound is an audible sound, a microphone responsive to the audible sound caused by the oscillating movement of the rocker arm as the valve element 
However, Sather teaches a respiratory device with an airflow resistor (Sather; abstract) wherein the opening and closing of a valve creates an audible sound (movement/closure of the valve creates noise) (Sather; para. [0149]), a microphone responsive to the audible sound caused by the valve element opening and closing (the noise created can be detected by a sound detector/sensor such as a microphone) (Sather; para. [0149]), the microphone arranged to provide a signal indicative of use of the device from the audible sound (the noise detected by the microphone is indicative of the movement/closure of the valve; the microphone is part of a monitoring device) (Sather; para. [0149]). Moreover, Gonnen teaches a system for monitoring spirometric flow (Gonnen; abstract) including a microphone responsive to sound (microphone 12 detects audible signal 24 from acoustic transducer 20, which senses information about airflow) (Gonnen; Fig. 1a; para. [0037]; para. [0046]), the microphone being separate from the device but placed close to it to receive the sound transmitted from the device through air to the microphone (microphone 12 in a smartphone is separate from the acoustic transducer device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pelerossi valve to create an audible sound, as taught by Sather, for the purpose of enabling the opening and closing activity of the valve to be detected and monitored by a microphone (Sather; para. [0149]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pelerossi device to have a microphone and processing unit as claimed, as taught by Baumert and Gonnen, for the purpose of providing a user with feedback so a user can assess the progress of the breathing exercises and therapy (Baumert; para. [0040]), as well as to enable the patient air flow information to be monitored and stored by a mobile computer device, thus enabling the air flow information to be efficiently provided to a 
With these modifications the modified Pelerossi device would thus teach the sound is an audible sound (noise from valve activity) (Sather; para. [0149]), a microphone responsive to the audible sound caused by the oscillating movement of the rocker arm as the valve element opens and close the opening (the noise created by the valve can be detected by a sound detector/sensor such as a microphone) (Sather; para. [0149]), the microphone arranged to provide a signal indicative of use of the device from the audible sound (the noise detected by the microphone is indicative of the movement/closure of the valve; the microphone is part of a monitoring device) (Sather; para. [0149]), the microphone being separate from the device but placed close to it to receive the audible sound transmitted from the device through air to the microphone (microphone 12 in a smartphone is separate from the rest of the system) (Gonnen; Figs. 1a, 2d; para. [0037]; para. [0046]); and a mobile processing unit connected to the microphone (processor 14 of the mobile computer device 1; mobile computer device is connected to or integrated with the microphone 12, thereby also connecting the processor 14 and the microphone 12) (Gonnen; Figs. 1a, 2d; para. [0009]) for processing the signal received by the microphone (Gonnen microphone receives sound, then the data is processed by processor 14) (Gonnen; Figs. 1a, 2d; para. [0037]), wherein when the processing unit is turned on, the processing unit provides information (Gonnen processor 14 processes the signals, and the results can be displayed; the processor and display would have to be turned on in order to display that information) (Gonnen; Fig. 4; para. [0038]; para. [0062]) and when the patient starts breathing through the device, the signal received by the microphone is processed for the 
Pelerossi does not disclose wherein the processing unit is also connected to an on/off switch.
However, Chang teaches a mobile phone for inspecting a user’s health (Chang; abstract; para. [0002]) wherein the processing unit is also connected to an on/off switch (system with a sensor and controller is connected to a processor 110, and the sensor is integrated with a control component of a mobile phone such as a power-on button) (Chang; para. [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pelerossi device such that the processing unit (i.e. the Gonnen mobile computer device 1 with processor 14) (Gonnen; Figs. 1a, 2d; para. [0009]) is also connected to an on/off switch, as taught by Chang, for the purpose of ensuring a user has a means to manually turn the processing unit on and off, thereby allowing the user to conserve power when the device is not in use. 

However, as previously explained, Gonnen teaches a system for monitoring spirometric flow (Gonnen; abstract) wherein when the processing unit is turned on, the processing unit provides information (Gonnen processor 14 processes the signals, and the results can be displayed; the processor and display would have to be turned on in order to display that information) (Gonnen; Fig. 4; para. [0038]; para. [0062]). Furthermore, Ralfs teaches a patient monitoring device (Ralfs; abstract) wherein the information provided by a processing unit can integrate a representation that identifies the patient along with other patient data (central processor 120 uses a display generator 122 to display patient identification, treatment instructions, parameters, and status information integrated together) (Ralfs; para. [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pelerossi device such that the Gonnen display is modified to additionally provide a representation that identifies the patient when turned on, as taught by Ralfs, for the purpose of enabling the device to display more patient data in one place, thereby providing a user with more information to keep informed regarding the use of the device. 
Regarding claim 18, the modified Pelerossi teaches the microphone is a part of a sensor unit (microphone 12 is a part of a mobile computer device 1, which can be a smartphone) (Gonnen; Figs. 1a, 2d; para. [0027]; para. [0037]; para. [0046]).
Regarding claim 19, the modified Pelerossi teaches the microphone is contained in a sensor unit including a display on which is represented the sound detected by the microphone  
Regarding claim 20, the modified Pelerossi teaches the sensor unit is a mobile phone and the microphone is the microphone of the phone (microphone 12 in a smartphone) (Gonnen; Figs. 1a, 2d; para. [0027]; para. [0037]; para. [0046]), and that the phone is programmed to respond to the audible sound made by the device during use (mobile computer device has software which records the frequency and calculates flow rate information in real time) (Gonnen; para. [0065]).
Regarding claim 27, Pelerossi discloses apparatus for respiratory therapy, comprising: a vibratory positive expiratory pressure (PEP) therapy device to treat a patient suffering from respiratory impairment (oscillatory positive expiratory pressure device 1000) (Fig. 1; abstract), the therapy device including a valve that is opened and closed by a valve element on a rocker arm when the rocker arm is caused to effect an oscillating movement by the patient breathing through the device such as to produce an oscillating resistance to breathing through the device (closure member 447 on rocker arm 445 which is periodically inserted into outlet 487 to create the oscillatory PEP) (Figs. 1-3; para. [0030]), the opening and closing of the valve due to the oscillating movement of the rocker arm producing at least sound (the oscillatory PEP device functions by generating positive expiratory pressure waves through the air to administer to the exhaling patient; according to The Free Dictionary, sound is defined as “transmitted vibrations of any frequency”, thus, as the positive expiratory pressure waves generated by the rocker arm 
Pelerossi does not teach the sound is an audible sound; a microphone responsive to the sound caused by the opening and closing of the valve as the patient breathes through the device to provide a signal indicative of use of the device by the patient, a mobile processing unit connected to the microphone to measure various parameters from the sound received from the microphone, the processing unit further connected to an on/off switch so that when the processing unit is turned on, the processing unit provides information such that the audible sound received from the microphone is processed for the patient when the patient starts breathing through the device, a target feedback processed by the processing unit appropriate for the patient is provided to the patient 4(SN: 14/895,229)to guide the patient to achieve a target breathing through the device as the patient breathes through the device, wherein the microphone is separate from the device but placed close to it to receive the sound transmitted through air and wherein the processing unit is movable with the microphone.
However, Sather teaches a respiratory device with an airflow resistor (Sather; abstract) wherein the opening and closing of a valve creates an audible sound (movement/closure of the valve creates noise) (Sather; para. [0149]), a microphone responsive to the audible sound caused by the valve element opening and closing (the noise created can be detected by a sound detector/sensor such as a microphone) (Sather; para. [0149]) to provide a signal indicative of use of the device by the patient (the noise detected by the microphone is indicative of the movement/closure of the valve as the user is wearing and operating the device; the microphone is part of a monitoring device) (Sather; paras. [0148-0149]). Moreover, Gonnen 

With these modifications the modified Pelerossi device would thus teach the sound is an audible sound (noise from valve activity) (Sather; para. [0149]), a microphone responsive to the sound caused by the opening and closing of the valve as the patient breathes through the device to provide a signal indicative of use of the device by the patient (the noise created by the valve during operation can be detected by a sound detector/sensor such as a microphone) (Sather; para. [0149]), a mobile processing unit connected to the microphone to measure various parameters from the sound received from the microphone (processor 14 of the mobile computer device 1, or alternatively the mobile computer device 1 having the processor 14; mobile computer device is connected to or integrated with the microphone 12, thereby also connecting the processor 14 and the microphone 12; mobile computing device 1 with 
Pelerossi does not disclose wherein the processing unit further connected to an on/off switch.
However, Chang teaches a mobile phone for inspecting a user’s health (Chang; abstract; para. [0002]) wherein the processing unit is also connected to an on/off switch (system with a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pelerossi device such that the processing unit (i.e. the Gonnen mobile computer device 1 with processor 14) (Gonnen; Figs. 1a, 2d; para. [0009]) is also connected to an on/off switch, as taught by Chang, for the purpose of ensuring a user has a means to manually turn the processing unit on and off, thereby allowing the user to conserve power when the device is not in use. 
Pelerossi does not disclose wherein when the processing unit is turned on, the processing unit provides a representation that identifies the patient.
However, as previously explained, Gonnen teaches a system for monitoring spirometric flow (Gonnen; abstract) wherein when the processing unit is turned on, the processing unit provides information (Gonnen processor 14 processes the signals, and the results can be displayed; the processor and display would have to be turned on in order to display that information) (Gonnen; Fig. 4; para. [0038]; para. [0062]). Furthermore, Ralfs teaches a patient monitoring device (Ralfs; abstract) wherein the information provided by a processing unit can integrate a representation that identifies the patient along with other patient data (central processor 120 uses a display generator 122 to display patient identification, treatment instructions, parameters, and status information integrated together) (Ralfs; para. [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pelerossi device such that the Gonnen display is modified to additionally provide a representation that identifies the 
Regarding claim 16, the modified Pelerossi device teaches the microphone is arranged to provide a signal indicative of one or more of the following: when the device is used, and the duration of use (Baumert indicator 26 provides information on counting the number of breaths in a therapy session and the duration of the breathing cycle; Gonnen microphone is used to sense information about airflow) (Baumert, para. [0043]; Gonnen, Fig. 1a, abstract, para. [0037], para. [0046]).
Regarding claim 29, the modified Pelerossi teaches wherein the microphone is a part of a sensor unit that includes a display on which a representation of use of the device is displayed (microphone 12 is a part of a mobile computer device 1, which can be a smartphone; smartphone has a display 17 to output data responsive to the received frequency) (Gonnen; Figs. 1a, 2d; para. [0014]; para. [0027]; para. [0037]; para. [0046]).
Regarding claim 30, the modified Pelerossi teaches wherein the processing unit is a mobile phone that includes a sensor unit programmed to respond to the audible sound made by the device during use. (the mobile computer device 1 includes the processor 14 and software which records the frequency and calculates flow rate information in real time) (Gonnen; Figs. 1a, 2d; para. [0009]; para. [0065]).
Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pelerossi in view of Sather, Gonnen, Baumert, Chang, and Ralfs as applied to claims 17 and 27 above, and further in view of Rosenberg (US 2008/0090703 A1).
Regarding claim 28, the modified Pelerossi teaches the invention as previously claimed, but does not teach wherein the processing unit stops automatically after the lapse of a predetermined time without receiving the signal from the microphone.
However, Rosenberg teaches a computer implemented apparatus for monitoring a user’s progress through an exercise (Rosenberg; abstract) wherein the processing unit stops automatically after the lapse of a predetermined time without receiving the signal from the sensor (personal computing device stops when an elapsed time passes without a sensor signal being detected, thereby indicating a user has ceased activity) (Rosenberg; para. [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pelerossi device such that the Gonnen processing unit stops automatically after the lapse of a predetermined time without receiving the signal from the sensor, in this case the Gonnen microphone, as taught by Rosenberg, for the purpose of allowing the device to assume the user has ceased using the device (Rosenberg; para. [0082]), thereby allowing the device to similarly stop processing and recording information in order to conserve power and data storage space.
Regarding claim 31, the modified Pelerossi teaches wherein the processing unit stops automatically after the lapse of a predetermined time without receiving the signal from the microphone (personal computing device stops when an elapsed time passes without a sensor signal being detected, thereby indicating a user has ceased activity) (Rosenberg; para. [0082]).
Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive. 
On page 6 in the first two paragraphs of the Applicant’s remarks, the Applicant argues that Ralfs does not teach “a mobile processing unit connected to a microphone responsive to audio sound that also is connected to an on/off switch that when turned on, provides a representation that identifies the patient so that when the patient starts to breathe through the PEP therapy device, the signal received by the microphone is processed by the processing unit to provided a target feedback to the patient to guide the patient to breathe through the device”, and thus Ralfs cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it is the combination of Gonnen, Baumert, Chang, and Ralfs which teaches these claimed limitations (see 35 U.S.C. 103 rejections of claims 17, 27 above for more details). Ralfs is only being used to teach one aspect of these limitations, that aspect being the representation that identifies the patient being displayed by a processor (central processor 120 uses a display generator 122 to display patient identification, treatment instructions, parameters, and status information integrated together) (Ralfs; para. [0029]), and Ralfs is not needed to teach the rest of the claimed limitations. Thus, the current combination of references current used in the 35 U.S.C. 103 rejections of claims 17 and 27 can still be used to teach the claimed invention. 
On page 6 in the third paragraph of the Applicant’s remarks, the Applicant argues that Gonnen does not teach “the turning on of the mobile computer unit provides a representation that identifies the patient such that when the patient starts to breathe through the PEP therapy In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it is the combination of Gonnen, Baumert, Chang, and Ralfs which teaches these claimed limitations (see 35 U.S.C. 103 rejections of claims 17, 27 above for more details). With regards to the argued limitations in quotes, Gonnen is being used to teach the mobile computer unit (processor 14 of the mobile computer device 1) (Gonnen; Figs. 1a, 2d; para. [0009]) provides information (processor 14 processes the signals, and the results can be displayed; the processor and display would have to be turned on in order to display that information) (Gonnen; Fig. 4; para. [0038]; para. [0062]) such that when the patient starts to breathe through the device, the signal received by the microphone is processed by the processing unit (user inhales and exhales, which causes air to flow through the transducer 20 which sends an audible signal to be picked up by the microphone for processing and displaying by the processor 14 of the mobile computer device 1) (Gonnen; Figs. 1a, 2d, 4; para. [0038]; para. [0062]), and Gonnen is not needed to teach the rest of those limitations. Thus, the current combination of references current used in the 35 U.S.C. 103 rejections of claims 17 and 27 can still be used to teach the claimed invention. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785